Citation Nr: 1501069	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to June 19, 2013.

2.  Entitlement to service connection a stomach disorder, to include dyspepsia. 

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for lumbar strain. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for supraspinatus tendonitis, tear of the anterior labrum, with traumatic arthritis of the right acromioclavicular (AC) joint, claimed as joint pain due to an undiagnosed illness. 

7.  Entitlement to service connection for Graves' disease, claimed as chronic fatigue due to an undiagnosed illness. 

8.  Entitlement to service connection for right knee degenerative arthritis, claimed as joint pain due to an undiagnosed illness. 

9.  Entitlement to service connection for fibromyalgia, claimed as joint pain due to an undiagnosed illness.

10.  Entitlement to service connection for left knee degenerative arthritis, status post chondroplasty medial femoral condyle, claimed as joint pain due to an undiagnosed illness.

11.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as shortness of breath due to an undiagnosed illness. 

12.  Entitlement to service connection for sleep apnea, claimed as sleep disturbances due to an undiagnosed illness. 

13.  Entitlement to service connection for chest wall syndrome, claimed as chest pain due to an undiagnosed illness.

14.  Entitlement to service connection for eczema, claimed as a skin rash due to an undiagnosed illness.

15.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran had active service from May 1987 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, a November 2013 rating decision granted a 100 percent rating for PTSD, effective from June 19, 2013.  Because this maximum schedular increase was not granted effective from the initial date that service connection was awarded from the January 2010 rating decision, the issue, as described above, is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for a stomach disorder; pseudofolliculitis barbae; lumbar strain; hypertension; supraspinatus tendonitis, tear of the anterior labrum, with traumatic arthritis of the right AC joint; Graves' disease; right knee degenerative arthritis; fibromyalgia; left knee degenerative arthritis; COPD; sleep apnea; chest wall syndrome; and eczema; as well as his claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's PTSD was manifested by functional impairment comparable to total occupational and social impairment throughout the period on appeal


CONCLUSION OF LAW

1.  The criteria for a 100 percent disability evaluation for PTSD are met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the appeal for a higher rating for PTSD arose from a disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's VA treatment records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service records and VA treatment records have been obtained and associated with the claims file.  Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran in January 2010 and December 2013.  Each examiner interviewed the Veteran and conducted a mental status examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected PTSD.  As such, appellate review may proceed without prejudice to the Veteran.

The Veteran seeks entitlement to an initial rating in excess of 70 percent for his service-connected PTSD prior to June 19, 2013.  By way of history, the Veteran initially filed his claim for entitlement to service connection for PTSD in March 2009.  In a January 2010 rating decision, the RO granted the Veteran's claim and assigned a 50 percent evaluation under Diagnostic Code 9411 effective March 31, 2009, the date of his claim.  In a subsequent July 2012 rating decision, the RO increased the Veteran's disability rating to 70 percent effective March 31, 2009, based on VA examinations conducted in January 2010 and March 2012.  Most recently, in a November 2013 rating decision, the RO increased the Veteran's disability rating to the maximum schedular 100 percent effective June 19, 2013, the date of a VA PTSD Disability Benefits Questionnaire completed by the Veteran's private psychologist.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

This appeal arises from the rating decision in which service-connection was established for PTSD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in Diagnostic Code (DC) 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's schedule that addresses service-connected psychiatric disabilities is based upon the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  Id.  GAF scores from 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

As mentioned above, the November 2013 rating decision increased the Veteran's disability rating for PTSD to 100 percent effective June 19, 2013, the date of a VA PTSD Disability Benefits Questionnaire completed by the Veteran's private psychologist.  The RO found that this was the first date that the Veteran's PTSD symptomatology was manifested by functional impairment comparable to total occupational and social impairment.  However, following a review of the record, the Board finds that the evidence demonstrates psychiatric symptomatology resulting in total occupational and social impairment prior to June 19, 2013.

The Veteran was provided with a VA PTSD examination in January 2010, at which time he was diagnosed as having chronic, moderate PTSD and assigned a GAF score of 55.  Subjectively, the Veteran reported difficulty sleeping (getting only 4 to 5 hours of sleep per night), experiencing recurring nightmares approximately 4 to 5 times per week, agitated mood, irritability, anger, compulsive behavior, social isolation, crowd avoidance, chronic anxiety, intrusive thoughts, flashbacks, panic attacks, sadness, depression, feelings of hopelessness, a history of suicidal thoughts, and difficulty getting along with others.  Upon objective examination, the Veteran appeared nervous and mildly agitated.  His communication sensorium was clear, although his eye contact was poor.  His speech rate was regular in rate and rhythm.  His psychomotor activity was somewhat increased.  His affect was anxious, nervous, stable, and congruent to his mood.  He did not report any current suicidal or homicidal thoughts, nor did he report paranoia, delusions, or hallucinations.  He was alert, awake, and oriented as to person, place, and time.  His recent and past memory was grossly intact.  His insight was limited, while his judgment was adequate for basic needs.  The examiner opined that the Veteran's ability to handle a high-functioning stressful job was limited considering his symptoms of anxiety, nervousness, agitation, irritability, and difficulty getting along with individuals; however, the examiner speculated that he may benefit from holding low-functioning, less stressful employment in a setting where contact with others was minimal, assuming it was in conjunction with continued observation and management by a mental health professional.  

Private treatment records dated in July 2010 indicated that the Veteran experienced vivid flashbacks 3 to 5 times per day, recurring nightmares approximately 4 times per week, difficulty sleeping, hypersensitivity, hypervigilance, chronic anxiety, depression, anhedonia, loss of interest, lack of motivation, low self-esteem, crowd avoidance, claustrophobia, paranoia, and irritability.  A July 2010 private treatment note indicated that the Veteran's PTSD symptoms had worsened, and that his spouse had left him due to his psychiatric symptomatology.  In addition, the Veteran now reported experiencing spontaneous anger outbursts.  

In a September 2010 correspondence, the Veteran's private psychologist diagnosed the Veteran with PTSD and severe chronic depression, not otherwise specified, both with "profoundly disabling effects."  The private psychologist opined that the Veteran was "100% and permanently occupationally disabled."  The psychologist indicated that the Veteran was considered "high risk" and currently struggling with suicidal ideation.  The Veteran was assigned a GAF score of 35, and the psychologist clarified that he was not expected to improve beyond a GAF of 50 even with psychiatric treatment.  

In correspondence dated in May 2011, the Veteran's private psychologist again opined that the Veteran's PTSD symptomatology rendered him 100 percent disabled occupationally.  The psychologist reiterated that the Veteran was not currently employed and was unemployable due to PTSD.  The Veteran's symptoms included intrusive memories and flashbacks of such intensity that his ability to concentrate, understand, follow, and persevere in occupational tasks was impaired to the point that he could not follow simple instructions reliably.  In addition, the psychologist indicated that paranoid avoidance precluded environments which involved working for or with others.  

In a March 2012 VA PTSD Disability Benefits Questionnaire, the Veteran was diagnosed having PTSD and depressive disorder, not otherwise specified.  His symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and obsessional rituals.  He was also noted to have nightsweats/fighting in sleep, problems being in large crowds, paranoia, fatigue, feelings of hopelessness and thoughts of suicide.  He was assigned a GAF score of 52, defined by the  examiner as reflecting moderate impairment due to PTSD symptoms.  It was opined that his symptoms did not completely prevent him from engaging in gainful employment.  He was unemployed, and married.  The examiner concluded that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In a May 2012 VA PTSD Disability Benefits Questionnaire, the Veteran's private psychologist diagnosed him as having chronic, severe, PTSD.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once per week, near continuous panic or depression affecting his ability to function, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and being a persistent danger of hurting himself or others.  He was also noted to have daily intrusive memories, flashbacks weekly, and avoidance of reminders of the original trauma.  He was noted to have marital separation and had been unemployed for 2+ years.  The examiner concluded that he had total occupational and social impairment.  He was assigned a GAF score of 47.   

In a June 2013 VA PTSD Disability Benefits Questionnaire, the Veteran's private psychologist opined that the Veteran suffered from PTSD of longstanding duration which had rendered him 100 percent occupationally disabled since 2008.  The psychologist further indicated that the Veteran's PTSD symptomatology had remained essentially unchanged with respect to occupational functioning for the past 4 years.  

Based on a review of the Veteran's treatment and clinical evaluation records, the Board finds that the Veteran met the criteria for a 100 percent rating at least as from March 31, 2009, the effective date for the grant of entitlement to service connection for PTSD.  Thus, the Board finds that a 100 percent rating is warranted from March 31, 2009, throughout the period on appeal.  This is the maximum schedular rating assignable.  As such, any discussion as to referral of the Veteran's appeal to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation, pursuant to 38 C.F.R. § 3.321(b)(1) (2014), is rendered moot.  In sum, a 100 percent disability rating for PTSD is warranted from March 31, 2009.  38 C.F.R. § 4.130, DC 9411 (2014). 


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD throughout the rating period on appeal prior to June 19, 2013, is granted.  


REMAND

The Veteran seeks entitlement to service connection for a stomach disorder; pseudofolliculitis barbae; lumbar strain; hypertension; supraspinatus tendonitis, tear of the anterior labrum, with traumatic arthritis of the right AC joint; Graves' disease; right knee degenerative arthritis; fibromyalgia; left knee degenerative arthritis; COPD; sleep apnea; chest wall syndrome; and eczema.  He has argued that these disabilities were either incurred directly in service or developed as part of a medically unexplained chronic multisymptom illness resulting from service in the Persian Gulf War.  The Veteran's service personnel records confirm that he served in the Persian Gulf as part of Operation Desert Shield in 1990 and 1991.  

A review of the Veterans Benefits Management System (VBMS) reveals that the Veteran's complete service treatment records, including his January 1987 Report of Medical Examination at induction and his August 1991 Report of Medical Examination at separation, were uploaded to the database in December 2013.  

However, a review of the Veteran's physical claims file suggests that the RO never had access to the Veteran's complete service treatment records.  Specifically, the January 2010 rating decision on appeal indicated that only the Veteran's January 1987 Report of Medical History and Report of Medical Examination at induction were available for review.  The rating decision further indicated that all efforts to obtain the Veteran's remaining service treatment records were exhausted, and that further efforts to obtain these records would be futile; however, the rating decision explained that the claims would be reconsidered if the Veteran's outstanding service treatment records were located at a later date.  

Similarly, the July 2012 statement of the case also indicated that only the Veteran's January 1987 Report of Medical History and Report of Medical Examination at induction were available for review.  Subsequent supplemental statements of the case dated in November 2013 and January 2014 did not list the Veteran's service treatment records among the evidence considered.  

Although the Veteran was provided with multiple VA examinations with respect to his claims for service connection in April 2009 and May 2009, it does not appear that the Veteran's service treatment records were ever made available to these examiners.  None of the examination reports reference the Veteran's service treatment records or explicitly state that the Veteran's service treatment records were reviewed.  As such, the Board finds these VA examinations to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (if VA provides a medical examination or medical opinion for a service connection issue, the duty to assist mandates that it be adequate).

Indeed, it appears that even the Veteran and his representative have not been made aware that his complete service treatment records have been uploaded to the VBMS database.  A review of the record reveals that the Veteran sought to obtain copies of his complete service records on several occasions with no success.  Additionally, in the Veteran's May 2014 Informal Hearing Presentation, his representative emphasized that the Veteran's service treatment records have never been associated with his claims file and have never been reviewed, arguing that the claims for entitlement to service connection cannot be properly adjudicated without a thorough review of the Veteran's service treatment records.  

The Board agrees.  In this case, additional evidence was associated with the claims file following the January 2010 rating decision -- namely, official service department records that are relevant to the Veteran's claims for entitlement to service connection on appeal.  Such records include additional service treatment records which include his August 1991 Report of Medical Examination at separation as well as treatment notes for various ailments during his period of active duty service.  This additional evidence is relevant to the matters under consideration, as it documents in-service symptomatology and complaints.  These documents were uploaded to the VBMS database in December 2013.  

As such, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claims for service connection.  The Veteran has not waived RO jurisdiction of this evidence in the first instance.  Accordingly, the service connection claims must be remanded to the RO so that the RO may consider the claims in light of the Veteran's complete service treatment records.  See Disabled American Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (finding that the Board may not consider additional evidence without having to remand the case to agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c) (2014).

Additionally, the Veteran seeks entitlement to a TDIU.  Although a schedular 100 percent rating has been awarded for the Veteran's service-connected PTSD effective March 31, 2009, the Board notes that there could be a situation where a veteran has a schedular 100 percent rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As the Veteran's claim for entitlement to a TDIU would therefore depend on the outcome of his various service connection claims, the Board finds that the claim for a TDIU is inextricably intertwined with the claims of entitlement to service connection being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding this issue is required in order for it to be contemporaneously adjudicated with the issues of entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to an appropriate clinician(s) for review of the Veteran's complete service treatment records, including as contained in the Veteran's electronic record, in conjunction with all other evidence of record, and render opinions as to whether it is at least as likely as not that the Veteran has a stomach disorder; pseudofolliculitis barbae; lumbar strain; hypertension; supraspinatus tendonitis, tear of the anterior labrum, with traumatic arthritis of the right AC joint; Graves' disease; right knee degenerative arthritis; fibromyalgia; left knee degenerative arthritis; COPD; sleep apnea; chest wall syndrome; and/or eczema, that is etiologically related to service.  Rationale must be provided for the opinions rendered.  If examination of the Veteran is deemed necessary by the clinician in order to render the requested opinions, such examination should be schedulaed.  

The Veteran is hereby advised that if he fails, without good cause, to report to any scheduled examination, his claim(s) may be denied, pursuant to the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

2.  Following completion of the above requested action, readjudicate the issues on appeal, including with consideration of the service treatment records contained in the Veteran's electronic file.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


